FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 10, 2022

                                       No. 04-22-00566-CR

                                   Joshua Mathew TALBOTT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CR4058
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        Appellant pled nolo contendre to the charged offense and was sentenced within the terms
of a plea bargain. Appellant filed a pro se notice of appeal stating, in part, that he was granted
permission to appeal. The trial court’s Certification of Defendant’s Right of Appeal states this
“is a plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea
bargain and a written waiver of appeal, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by appellant; therefore, the trial
court’s certification accurately reflects that appellant’s case is a plea bargain case and appellant
does not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted appellant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows appellant has
the right of appeal has been made part of the appellate record by November 9, 2022. See TEX. R.
APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels
v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
                                                                                     FILE COPY

         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court